Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on June 15, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1–14 are now amended.
New claims 16–20 are now added.
Claims 1–20 are pending in the application. 
RESPONSE TO ARGUMENTS
The Applicant’s amendment to claims 5 and 9 cure the issues raised in the previous Office Action, and therefore, the objections to those claims are withdrawn.
The Applicant’s amendment to claim 14 limits the scope of that claim to statutory subject matter, and therefore, the rejection of claim 14 under 35 U.S.C. § 101 is withdrawn.
The Applicant’s amendment to claim 10 resolves the indefiniteness issue raised in the previous Office Action, and therefore, the rejection of claim 10 under 35 U.S.C. § 112 is withdrawn.
Anticipation — Son
Claims 1–5 and 10–14 stand rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0147498 A1 (“Son”), and the rejection now extends to new claims 16–20, which recite the device, medium, and system versions of various dependent method claims anticipated by Son. The Applicant’s traversal of the rejection has been considered, but is not persuasive.
The Applicant contends that Son fails to disclose “displaying a video stream of the remote display in a remote display window” (hereafter “limitation L1”) and “displaying, in the focus area, a virtual rendering of the remote display corresponding to an area under the focus area” (hereafter “limitation L2”), because Son instead “describes two displays that are synchronized to enhance a simulated video game.” (Response 9–10). The Examiner respectfully disagrees for several reasons, and will address the limitations separately. 
Regarding limitation L1, Son is not deficient because claim 1 does not yet require the claimed video stream to depict the remote display, and Son’s electronic device 101 indeed displays a video stream belonging to a remote display, which falls within the scope of displaying a video stream “of” the remote display. The Applicant insists we read “of” as expressing the video stream’s contents (e.g., “a cup of water”), there are several different definitions for the word “of.” “Of” can also indicate the whole from which something is a part, or express ownership (or any other relationship) (e.g., “the sleeve of the coat,” “manager of the department,” or “the children of the Smith household”). See, of, Webster’s Ninth New Collegiate Dictionary 819 (9th Ed. 1989). 
Smith’s disclosure of electronic device 101 displaying the same video stream that electronic device 102 is currently consuming falls within the scope of displaying a video stream “of” a remote display, i.e., the latter definition for “of.” This interpretation of limitation L1 is reasonable because “the presence of a dependent claim that adds a particular limitation gives rise to a presumption that the limitation in question is not present in the independent claim,” Phillips v. AWH Corp., 415 F.3d 1303, 1315 (Fed. Cir. 2005), and in this case, dependent claim 6 adds to limitation L1 the further limitation of “displaying a video stream obtained by recording the remote display using an external video recording device.” Thus, there is a presumption against limitation L1 displaying a video stream obtained by recording the remote display using an external video recording device—the embodiment that the Applicant insists should limit claim 1. Given the presumption, the latter definition of “of” is appropriate. Moreover, the broader construction is fair, since the Applicant waived its right to amend the claims when presented with prior art demonstrating their ambiguity. See In re ICON Health & Fitness, 496 F.3d 1374, 1379 (Fed. Cir. 2007) (“as applicants may amend claims to narrow their scope, a broad construction during prosecution creates no unfairness to the applicant or patentee.”)
In limitation L2, it is even more clear that one need not display the remote display, because limitation L2 only requires a “virtual rendering” (so, something other than the remote display itself) and the virtual rendering only “correspond[s] to an area under the focus area” (so, not even the whole stream). Son’s “zoom in on the region 301 corresponding to the determined location” (Son ¶ 106) falls within the scope of limitation L2 because the zoom is “virtual” (i.e., it is a computed view rather than an uncut rendering), and because region 301 indeed corresponds to the area that Son selects in the prior step. 
Claims 13 and 14 use similar language as claim 1, and stand rejected for the same reason. Claims 16–18 depend from claims 13 or 14, but only add limitations that are similar to those corresponding dependent claims of claim 1, and are part of the rejection. Accordingly, claims 1–5 and 10–14 stand rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0147498 A1 (“Son”), and the rejection now extends to new claims 16–18.
Anticipation — Park
Claims 1, 6, and 13–15 stand rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0216879 A1 (“Park”), and the rejection further extends to new claims 19 and 20 for reasons given herein. The Applicant’s traversal of the rejection has been considered, but is not persuasive.
The Applicant contends that Park also fails to disclose limitations L1 and L2, but apart from reproducing the text of Park together with a conclusory statement, the Applicant does not actually say why the claim language is distinguishable. Such a response is non-compliant with 37 C.F.R. § 1.111(b), but more importantly, the Examiner is unable to respond to arguments that the Applicant fails to make.
For its part, Park explicitly obtains a series of images from a camera—also known as a video—and transmits them over a network to a mobile terminal 100 for display in steps S501–S502. Park ¶¶ 153–154. The ordinary meaning of “stream” refers to any kind of data transmission that occurs in a continuous flow, and thus, a “video stream” refers to said data describing video. See Microsoft, Microsoft Computer Dictionary 499 (5th ed.). Nothing about Park’s camera transmission is different from a video stream (as that term is understood in the prior art), and Park need not use the literal phrase “video stream” in order to reach a finding of anticipation under 35 U.S.C. § 102. See MPEP § 2131 (“[anticipation] is not an ipsissimis verbis test, i.e., identity of terminology is not required.”).
Accordingly, claims 1, 6, and 13–15 stand rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0216879 A1 (“Park”), as do claims 19 and 20.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 15, 19, and 20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The June 15, 2022 amendment striking “from the user electronic device” from line 4 of claim 15 renders the claim indefinite, because claim 15 now requires an impossible and contradictory pair of elements.
Specifically, by deleting “from the user electronic device” from claim 15, the term “remote location” now describes a location that is remote from the system of claim 15. But that is impossible, because the remote display is a component of the claimed system, meaning at least part of the system is necessarily located in the same location as the remote display. 
Moreover, one cannot read “remote location” as being relative to one of the other three system components without bending the rules of grammar. And even if it the “remote location” could somehow refer to a location that is remote from one of the other components, claim 15 recites at least three other components, yet nothing in claim 15 says which of those three components are meant by the “remote location.” “[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ.2d 1207, 1211 (precedential) (BPAI 2008).
Accordingly, since there is no way to interpret the claim that satisfies each and every element, claim 15 is indefinite. The Examiner recommends the following amendment to overcome the rejection: 
A system comprising: 
	a user electronic device comprising one or more processors, at least one memory, a communication interface, a display, and at least one user input device;
	a remote display presenting objects to be selected, the remote display located at a remote location from the user electronic device; 
	a camera recording a video stream of the remote display; 
	a server obtaining the video stream and providing the video stream to a plurality of devices; and

	of the user electronic device that cause the one or more processors to perform operations for …
Claims 19 and 20 depend from claim 15, and are therefore indefinite by virtue of their incorporation of claim 15 by reference. See 35 U.S.C. § 112(d).
In the interest of compact prosecution, the Examiner will apply prior art to claim 15 as though the “remote location” refers to a location that is remote from the user electronic device. See MPEP § 2173.06.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
I.	SON DISCLOSES CLAIMS 1–5 AND 10–14.
Claims 1–5, 10–14, and 16–18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0147498 A1 (“Son”).
Claim 1
Son discloses a method for selecting objects displayed on a remote display, comprising: 
at a user electronic device having one or more processors, at least one memory, user display, and at least one user input device providing user input coordinates and events: 
“Referring to FIG. 1, an electronic device 101 may include a bus 110, a processor 120, a memory 130, an input/output interface 140, a display (e.g., touch screen) 150, and a communication interface 160.” Son ¶ 39. “The input/output interface 140 may forward instructions or data input from a user through an input/output device (e.g., various sensors, such as an acceleration sensor or a gyro sensor, and/or a device such as a keyboard or a touch screen), to the processor 120, the memory 130, or the communication interface 160 through the bus 110. For example, the input/output interface 140 may provide the processor 120 with data on a user’s touch entered on a touch screen.” Son ¶ 61. In addition, the electronic device 101 performs the steps discussed below. See Son ¶ 106.
displaying a video stream of the remote display in a remote display window on the user display; 
“According to the various embodiments, an electronic device 101 may display a scene of a part (e.g., a second event) of a first event that is proceeding in an electronic device 102.” Son ¶ 106.
detecting a user input coordinate 
“While the first person viewpoint scene is displayed on the display 350, the electronic device 101 may identify a user input for zooming in on a part of the scene displayed on the display 350.” Son ¶ 106. 
and, if the user input coordinate is located in the remote display window, displaying a user selection affordance comprising a focus area overlaid over the video stream; 
Responsive to the input, “electronic device 101 may display, on the display 150 thereof, a zoomed-in view of a specified location (e.g., the region 301) in the first person viewpoint scene displayed on the display 350.” Son ¶ 106.
displaying, in the focus area, a virtual rendering of the remote display corresponding to an area under the focus area; 
“[T]he electronic device 101 may determine a location to zoom in on in the first person viewpoint scene displayed on the display 350 based on the electronic device 101, and then “zoom in on the region 301 corresponding to the determined location.” Son ¶ 106.
receiving a user selection event from the at least one user input device; 
“The electronic device 101 may detect a user input through the display on which a scene corresponding to a proceeding event is displayed.” Son ¶ 116. Specifically, as FIG. 6 illustrates, the aforementioned electronic device is depicted as “electronic device 101-2,” and as shown, “electronic device 101-2 may detect a user input through the display 652 based on the scene displayed on the display 652 thereof.” Son ¶ 118.
determining a current location of the focus area in relation to the video stream; 
The electronic device may then determine “[i]f an object included in the display 652 of the electronic device 101-2 is selected by a user.” Son ¶ 118. Inherent to this determination is a determination of whether said object is included in the display 652 of the electronic device 101-2, per the plain text of the reference.
and responsive to an object being located at the current location of the focus area, selecting the object located at the current location of the focus area.
“If an object included in the display 652 of the electronic device 101-2 is selected by a user input, the electronic device 101-2 may generate information indicating the selection of the object, and may transmit the information to the electronic device 102.” Son ¶ 118.
Claim 2
Son discloses the method according to claim 1, further comprising,
at the user electronic device, displaying the focus area as a virtual sniper scope.
“According to an embodiment, the electronic device 101 may display, on a display 150 thereof, a viewpoint of a device (e.g., a telescopic weapon sight, a telescope, a front weapon sight, etc.) for zooming in or out on a part (e.g., a region 301) of a scene that is being displayed on a display 350 of the electronic device 102.” Son ¶ 106; see also Son FIGS. 3, 4, and 6.
Claim 3
Son discloses the method according to claim 1, 
wherein displaying the video stream of the remote display comprises displaying only part of the remote display in the remote display window.
“The electronic device 101 may display, on the display 150 thereof, a zoomed-in view of a specified location (e.g., the region 301) in the first person viewpoint scene displayed on the display 350.” Son ¶ 106. In other words, according to FIG. 3, the electronic device 101 displays only the region 301 portion of display 350. See Son FIG. 3.
Claim 4
Son discloses the method according to claim 3, further comprising
panning or zooming in the remote display window based on a second user input coordinate.
“While the first person viewpoint scene is displayed on the display 350, the electronic device 101 may identify a user input for zooming in on a part of the scene displayed on the display 350.” Son ¶ 106. Responsive to the input, “electronic device 101 may display, on the display 150 thereof, a zoomed-in view of a specified location (e.g., the region 301) in the first person viewpoint scene displayed on the display 350.” Son ¶ 106. 
In addition to the zooming, panning is discussed in paragraphs 123–124.
Claim 5
Son discloses the method according to claim 1, further comprising, 
at the user electronic device, displaying an enlarged portion of the remote display corresponding to the current location of the focus area.
“The electronic device 101, when determining to display the scene of the specified event on the display 150, may determine a part of a scene displayed on the display of the electronic device 102. For example, the electronic device 101 may determine to enlarge (zoom in) and/or reduce (zoom out) a part of a scene displayed on the display of the electronic device 101.” Son ¶ 144. 
Claim 7
Son discloses the method according to claim 1, 
wherein the objects are non-stationary in the video stream.
As mentioned in the rejection of claim 1, the scene that electronic device 101 displays is part of “a first event that is proceeding in an electronic device 102.” Son ¶ 106 (emphasis added). “For example, the electronic devices 101 and 102, while simultaneously proceeding with a strategic simulation game, may display a first person viewpoint scene of a rifleman (e.g., a player avatar or character) on the display 350 of the electronic device 102.” Son ¶ 106.
As another example, “the electronic device 101 may execute various operations corresponding to an input identified based on a user input detected through the display 150, and may transmit data on the executed operations to the electronic device 102. And, the electronic device 102 may receive the date and may display a changed scene based on the data.” Son ¶ 124.
As yet another example, the objects on the screen move as a consequence of electronic device’s 101 viewpoint: “In response to the rotation 751 detected through the sensor, the electronic device 101 may display a scene in which the controller displayed on the display 150 is rotated leftwards. Likewise, the electronic device 101, when determining rotation 753 thereof through a sensor, may display a scene in which the controller displayed on the display 150 is rotated rightwards.” Son ¶ 123.
Claim 8
Son discloses the method according to claim 1, further comprising a step of 
presenting a reward when an object has been selected.
“If an object included in the display 652 of the electronic device 101-2 is selected by a user input, the electronic device 101-2 may generate information indicating the selection of the object, and may transmit the information to the electronic device 102. And, the electronic device 102 may receive the information, and may change the scene to new scene based on the information.” Son ¶ 118. 
To the extent that Son’s “new scene” might communicate something different from the claimed “reward,” such a difference is not patentable over Son because when “the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.” MPEP § 2112.02(III.). With respect to computer inventions, printed matter (also known as “non-functional descriptive material”) fails this test when it is “directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data.” MPEP § 2111.05(III.). 
In this case, there is nothing written in claim 8 that functionally links the claimed “reward” to the claimed computer system (other than rote display thereof), and therefore, since the only difference between the claimed reward and Son’s new scene is the intended message or meaning to be conveyed to a human reader, Son’s “new scene” anticipates claim 8.
Claim 9
Son discloses the method according to claim 8, 
wherein presenting the reward comprise changing the symbol of the object.
“If an object included in the display 652 of the electronic device 101-2 is selected by a user input, the electronic device 101-2 may generate information indicating the selection of the object, and may transmit the information to the electronic device 102. And, the electronic device 102 may receive the information, and may change the scene to new scene based on the information.” Son ¶ 118. 
Claim 10
Son discloses the method according to claim 1, further comprising 
receiving information about all objects on the remote screen from the server device.
“Synchronization between the various display and input devices may be executed by maintaining an application-state primarily on one of the devices as a centralized device (ex: the first electronic device or the second electronic device), and transmitting display information from the centralized device to at least one external device. The display information may include actual rendered scenes, or include information on the game-state such that external device may render display screens for the application with local processing.” Son ¶ 142.
“According to an embodiment, the server 106 may support the driving of the electronic device 101 by performing at least one of the operations (or functions) implemented in the electronic device 101. For example, the server 106 may include a server module (e.g., a server controller or a server process, not illustrated) that may support the processor 120 which controls the electronic device 101 to perform various embodiments of the present disclosure to be described below or a specific module specified to perform the various embodiments.” Son ¶ 65.
Claim 11
Son discloses the method according to claim 10, 
wherein the information about all objects comprise at least one of position, type of object, and reward associated with the object.
Son at least discloses that the information includes position or type of object: “The electronic device 103 may simulate a zoom function with a telescopic sight mounted on a rifle based on a user input. Here, the respective devices (e.g., the electronic device 101 and the electronic device 103) may independently, respective of one another, determine and/or display scenes during zoom in on the first sub-display 150 of the electronic device 101 and on the second sub-display 451 of the electronic device 103. That is, they each display different zoom-in screens according to orientation of the respective virtual in-game weapons represented by device 101 and 103.” Son ¶ 110.
Claim 12
Son discloses the method according to claim 1, further comprising steps in the user electronic device of 
analysing the video stream, 
“According to the various embodiments, an electronic device 101 may synchronize a location (or coordinates) displayed on a display 150 thereof with a location on a display 950 of an electronic device 102 that corresponds to a scene displayed on the display 150 of the electronic device 101.” Son ¶ 132.
determining image data related to the current position of the focus area, 
“The electronic device 101 may identify the periphery region of the display 950 in the electronic device 102 as a reference for synchronizing the location of a scene displayed on a display of each electronic device (e.g., the electronic device 102 or 103). For example, the electronic device 101, when acquiring a specific angle 910 through the camera, may identify a periphery region 903 of the display 950 of the electronic device 102.” Son ¶ 132.
and creating the virtual rendering of the remote display corresponding to the area under the focus area.
“Based on the identified periphery region, the electronic device 101 may synchronize the angle identified by the camera thereof with the location of the scene displayed on the display 950 of the electronic device 102. According to various embodiments, when the electronic device 101 proceeds with an event of a specific program, the electronic device 101 may display, on the display 150 thereof, a part of a scene displayed on the display 950 of the electronic device 102 and control the same.” Son ¶ 132.
Claim 13, 16, and 17
Claims 13, 16, and 17 are directed to an electronic device programmed to perform the same method as set forth in respective claims 1, 2, and 8. Son likewise discloses an electronic device comprising a display, at least one user input device, one or more processors, at least one memory, and one or more programs, wherein the one or more programs are stored in the memory to be executed by the one or more processors, the one or more programs including instruction sets. See Son ¶¶ 39 and 54–61. Son further discloses that the instruction sets perform the claimed process for the reasons given above in the rejections of claim 1, 2, and 8.
Claims 14 and 18
Claim 14 is directed to a computer readable medium programmed with substantially the same instructions as the method as set forth in claim 1, while claim 18 recites the same further programmed with the instructions described in claims 2 and 8 together. Son likewise discloses an electronic device programmed to perform the method of claims 1, 2, and 8 for the reasons given in the rejections of those claims (and incorporated here by reference), and further discloses encoding the same as instructions on a computer-readable storage medium. Son ¶ 170.
II.	PARK DISCLOSES CLAIMS 1, 6, AND 13–15.
Claims 1, 6, and 13–15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0216879 A1 (“Park”).
Claim 1
Park discloses 
A method for selecting objects displayed on a remote display, comprising:
“FIG. 4 is a flowchart illustrating a method for controlling a mobile terminal.” Park ¶ 152.
at a user electronic device having one or more processors, at least one memory, user display, and at least one user input device providing user input coordinates and events:
An exemplary mobile terminal 100 that performs the method of FIG. 4 is shown in FIG. 1. Among other things, mobile terminal 100 has one or more controllers 180, at least one memory 160, an output unit 150 comprising a display 151, and a sensing unit 140 with several user input devices 141–144 for providing user input coordinates and events. Park ¶¶ 43, 62–66, 82, 95, and 100.
displaying a video stream of the remote display in a remote display window on the user display; 
In steps S501–S502, an image is obtained from a camera and displayed on the display unit of the mobile terminal 100. Park ¶¶ 153–154.
detecting a user input coordinate and, if the user input coordinate is located in the remote display window, displaying a user selection affordance comprising a focus area overlaid over the video stream; 
“A capturing angle of the camera may change based on a first touch input applied to the display unit 151 (S503). That is, the controller may generate a control command for changing the capturing direction of the camera 901 based on a touch input applied to the display unit 151 while the image 510 is output on the display unit 151.” Park ¶ 155.
displaying, in the focus area, a virtual rendering of the remote display corresponding to an area under the focus area; 
The controller determines “[w]hen the capturing range of the camera 901 reaches a preset limit based on the first touch input.” Park ¶ 160. In response, “the controller may switch the image 510 into a first control screen 610 (S504).” Park ¶ 160. “Here, the first control screen 610 may correspond to screen information for controlling an operation of the external device 900. According to this exemplary embodiment, the first control screen 610 may include at least one graphic image [for] receiving a touch input to operate the external device 900, and an image indicating an appearance of the external device 900.” Park ¶ 161.
“This may allow the user to be provided with a control screen configuring the appearance of the external device 900 while receiving the external environment through the camera 901 provided on the external device 900. Accordingly, the user can feel like standing in front of the external device 900.” Park ¶ 166.
receiving a user selection event from the at least one user input device; 
Next, the controller detects “a second touch input.” Park ¶ 164.
determining the current location of the focus area in relation to the video stream; and
As part of detecting the second touch input, the controller determines that the second touch input was applied “to the first control screen 610.” Park ¶ 164.
and responsive to an object being located at the current location of the focus area, selecting the object located at the current location of the focus area.
By applying the second touch input to the first control screen 610, the controller may “control the display unit 151 to transmit the generated control signal to the external device 900.” Park ¶ 164.
Claim 6
Park discloses the method according to claim 1, 
wherein displaying the video stream of the remote display comprises displaying a video stream obtained by recording the remote display using an external video recording device.
“An image may be obtained by a camera mounted on an external device (S501). For example, the external device 900 may correspond to an air conditioner and be provided with a camera 901. The camera 901 may be installed to capture a front side of the external device 900.” Park ¶ 153. It should be understood that the external device 900 is not limited to an air conditioner (or the air conditioner’s own display), but may include other devices with their own displays, e.g., a television. Park ¶ 170.
In any case, “[t]he display unit of the mobile terminal 100 which is wirelessly connected with the external device 900 may receive an image 510 of the external environment obtained using the external device 900. The controller may control the display unit 151 to output the received image 510.” Park ¶ 154.
Claim 13
Park discloses an electronic device comprising a display, at least one user input device, one or more processors, at least one memory, and one or more programs, wherein the one or more programs are stored in the memory to be executed by the one or more processors, the one or more programs including instruction sets for performing a method. See Park ¶¶ 43, 62–66, 82, 95, and 100. 
The method performed by the electronic device of claim 13 is substantially the same as the method recited in claim 1. Park likewise discloses each of the steps of that method for the same reasons given above in the rejection of claim 1.
Claim 14
Park discloses one or more non-transitory computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause, the one or more processors to implement operations. Park ¶¶ 43 and 95. The operations implanted by the instructions of claim 14 are substantially the same as those described in the method of claim 1. Park likewise discloses those operations for the same reasons as given above in the rejection of claim 1.
Claim 15
Park discloses:
A system comprising: a remote display presenting objects to be selected, the remote display located at a remote location; 
 “[A]s embodied and broadly described herein, there is provided a control system, including . . . an external environment including at least one external device.” Park ¶ 19. The at least one external device can be any one of several external devices with a display, including a television, see Park ¶ 170, or an air conditioner with a thermostat display. See Park FIGS. 5A and 8A.
a camera recording a video stream of the remote display; 
The control system further includes “a camera capable of generating an image by capturing an external environment including at least one external device.” Park ¶ 19.
a server obtaining the video stream and providing the video stream to a plurality of devices; and a user electronic device comprising one or more processors, at least one memory, a communication interface, a display, and at least one user input device; 	
The control system further includes “a mobile terminal capable of receiving the image, wherein the mobile terminal includes a wireless communication unit capable of receiving a wireless signal associated with the image, a display unit capable of outputting the image and receiving a touch input for adjusting a capturing range of the camera, and a controller capable of controlling the display unit to output a control screen for controlling one of the at least one external device.” Park ¶ 19. 
The mobile terminal 100 receives its signals via the communication network shown in FIG. 2A, which includes a series of one or more network servers routing data to both the mobile terminal and to several other terminals 100 in the network. See Park ¶¶ 108–114 and FIG. 2A.
wherein the one or more processors of the user electronic device are arranged to operate instructions sets stored in the at least one memory for
FIG. 1 illustrates the mobile terminal in greater detail as “mobile terminal 100.” Park ¶ 42. “The memory 160 may store software programs used for the processing and controlling operations performed by the controller 180.” Park ¶ 95. “The controller 180 typically controls the general operations of the mobile terminal.” Park ¶ 100. 
displaying a video stream of the remote display in a remote display window on the display of the user electronic device;
In steps S501–S502, an image is obtained from a camera and displayed on the display unit of the mobile terminal 100. Park ¶¶ 153–154.
receiving a user input coordinate from the at least one user input device and, if the user input coordinate is located in the remote display window, displaying a user selection affordance comprising a focus area overlaid over the video stream; 
“A capturing angle of the camera may change based on a first touch input applied to the display unit 151 (S503). That is, the controller may generate a control command for changing the capturing direction of the camera 901 based on a touch input applied to the display unit 151 while the image 510 is output on the display unit 151.” Park ¶ 155.
displaying, in the focus area, a virtual rendering of the remote display corresponding to an area under the focus area; 
The controller determines “[w]hen the capturing range of the camera 901 reaches a preset limit based on the first touch input.” Park ¶ 160. In response, “the controller may switch the image 510 into a first control screen 610 (S504).” Park ¶ 160. “Here, the first control screen 610 may correspond to screen information for controlling an operation of the external device 900. According to this exemplary embodiment, the first control screen 610 may include at least one graphic image [for] receiving a touch input to operate the external device 900, and an image indicating an appearance of the external device 900.” Park ¶ 161.
“This may allow the user to be provided with a control screen configuring the appearance of the external device 900 while receiving the external environment through the camera 901 provided on the external device 900. Accordingly, the user can feel like standing in front of the external device 900.” Park ¶ 166.
receiving a user selection event from the at least one user input device; 
Next, the controller detects “a second touch input.” Park ¶ 164.
determining a current location of the focus area in relation to the video stream; 
As part of detecting the second touch input, the controller determines that the second touch input was applied “to the first control screen 610.” Park ¶ 164.
and responsive to an object being located at the current location of the focus area, selecting the object displayed at the current location of the focus area.
By applying the second touch input to the first control screen 610, the controller may “control the display unit 151 to transmit the generated control signal to the external device 900.” Park ¶ 164.
Claim 19
Park discloses the system according to claim 15, wherein the one or more processors of the user electronic device are further arranged to operate instruction sets stored in the at least one memory for displaying the focus area for the reasons given above in the rejection of claim 15. 
Thus, the only difference between Park and claim 20 is that Park’s focus area has a different ornamental look and feel from “a virtual sniper scope.” Nevertheless, Park still anticipates claim 20 because the virtual sniper scope, as claimed, is not functionally related to the display of the focus area. “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.” MPEP § 2112.02(III.) (citing In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)). Printed matter (also known as “non-functional descriptive material”) fails this test when it is “directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data.” MPEP § 2111.05(III.); see also  Ex parte Nehls, 88 USPQ2d 1883, 1887-90 (BPAI 2008) (precedential); Ex parte Curry, 84 USPQ2d 1272 (BPAI 2005) (informative) (CAFC Appeal No. 2006-1003), aff’d, Rule 36 (June 12, 2006)); Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (informative), aff’d, 191 Fed. Appx. 959 (Fed. Cir. 2006).
In this case, the only difference between Park’s system and the system of claim 20 is the message or meaning (if any) that the sniper scope conveys to a human reader. Since this difference is wholly understood to be printed matter, the content of the printed matter including a “sniper scope” appearance fails to distinguish the claimed system from Park, and Park therefore anticipates claim 19.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Park as applied to claim 15 above, and further in view of U.S. Patent Application Publication No. 2014/0058806 (“Guenette”).
Claim 20
Park teaches the system according to claim 15, wherein the one or more processors of the user electronic device are further arranged to operate instruction sets stored in the at least one memory for 
presenting 
“Although not illustrated in detail, the display unit 151 may change an output state of the graphic image when a touch input is applied to the graphic image and the control signal is transmitted. For example, the display unit 151 may output an image like a pressed button.” Park ¶ 165.
Since both Park and claim 20 present an image on the user’s display responsive to selecting an object, the only difference between Park and claim 20 is the non-functional content of that image communicating a “reward” to a human user. Non-functional descriptive material does not distinguish a claim from prior art. Moreover, even if the claimed “reward” were held to be functional, claim 20 would still be obvious, because Guenette teaches one or more processors of a user electronic device arranged to operate instruction sets stored in the at least one memory for: 
presenting a reward on the display of the user electronic device responsive to selecting the object.
“FIG. 10 is a flow chart illustrating aspects of encouraging adoption of energy efficient behavior using challenge, according to some embodiments. In this example, the user is simply given ‘the one degree challenge’, whereby the thermostat display challenges the user to simply to change their settings to a less energy-intensive setting by one degree Fahrenheit, and if they accept the challenge and do not alter these more efficient settings for some period of time, they are reward with a ‘Gold Leaf’ award on their display.” Guenette ¶ 88.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Park’s system for remotely controlling appliances in the same way that Guenette improved its remote-control system, i.e., by displaying a reward to users as an incentive for, and responsive to, a selection of an object that remotely controls the appliances.
The rationale for this conclusion is that it is obvious to use a known technique to improve similar devices in the same way. MPEP § 2143 (subsection (II.)(C.)) (citing KSR Int’l Co. v. Telefelx, Inc., 550 U.S. 317, 417 (2007)). Pursuant to MPEP § 2143 (subsection (II.)(C.)), this conclusion finds support in the following factual findings, which are themselves supported by a preponderance of the evidence:
(1) The prior art (Park) contained a “base” device upon which the claimed invention can be seen as an “improvement.” Evidence for Park providing the base device is set forth in the claim mappings above. 
(2) The prior art (Guenette) also contained a “comparable” device that has been improved in the same way as the claimed invention. The evidence for Guenette’s device being comparable to Park’s base device is that, in Guenette’s system, “a remote device 112 wirelessly communicates with the thermostat 110 and can be used to display information to a user and to receive user input from the remote location of the device 112.” Guenette ¶ 36; see also Guenette ¶¶ 42–43. In other words, much like Park, Guenette teaches a system that receives inputs from a user at a remote location and uses those inputs to remotely control appliances. The evidence for Guenette’s system being improved in the same way as the claimed invention was discussed earlier in the rejection, with respect to displaying a “reward with a ‘Gold Leaf’ award on [the user’s] display” in response to providing an input adjusting the thermostat. Guenette ¶ 88.
(3) One of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device, and the results would have been predictable to one of ordinary skill in the art, because the base device is pre-configured to display something in response to a user input, and thus, the only thing the trained practitioner needed to do was copy the Gold Leaf award from Guenette and display that as the thing that Park displays.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Park’s system for remotely controlling appliances in the same way that Guenette improved its remote-control system.
CONCLUSION
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176